El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El 15 de junio de 1931 esta corte revocó la sentencia dic-tada por la Corte de Distrito de San Juan en una acción de daños y perjuicios y declaró sin lugar la demanda. Se radicó una moción de reconsideración en esta corte, que fue dene-gada. Se apeló de la sentencia de 15 de junio de 1931 para ante la Corte de Circuito de Apelaciones para el Primer Cir-cuito.
La demandante lia archivado ahora una moción solicitando que debido a su pobreza se le exima del pago de las costas de los funcionarios de esta corte.
 Al entablarse una apelación, el caso se transfiere a la jurisdicción de la Corte de Circuito de Apelaciones, y la apelante no nos convence de que esté dentro de la facultad de esta corte exonerarla del pago de costas. Asumiendo que a esta corte, o a su Juez Presidente, se le haya delegado la facultad de actuar en la misma forma que lo haría la Corte de Circuito de Apelaciones, nada hallamos en la ley ni en el reglamento de dicha Corte de Circuito que nos permita relevar a la apelante del pago de costas.
La ley de 10 de marzo de 1904 autoriza a la corte de distrito para relevar del pago de costas a una persona que sea pobre, mas esa ley no comprende las costas en esta corte, según resolvimos en el caso de Falcó v. Hernández, 21 D.P.R. 446.
Quizá bajo las anteriores asunciones esta corte podría tener discreción para eximir a la demandante, pero ésta no *510nos ha convencido de ello, ni de que deba ejercerse tal dis-creción.

Por el presente se declara sin lugar la moción.